Citation Nr: 0001065	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-48 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to July 
1974.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision which, in pertinent part, 
denied service connection for endometriosis.  A personal 
hearing was held before an RO hearing officer in April 1997.  
A videoconference hearing was held before a member of the 
Board in August 1999.  

During the course of this appeal, the RO granted service 
connection for psoriasis, with a 10 percent rating, in a 
March 1999 rating decision.  As the veteran has not submitted 
a notice of disagreement with respect to the evaluation 
assigned for psoriasis, such issue is not in appellate status 
and will not be addressed by the Board.  38 U.S.C.A. § 7105 
(West 1991).


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for endometriosis.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for endometriosis.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
October 1972 to July 1974.  A review of her service medical 
records shows that on medical examination performed for 
enlistment purposes in June 1972, her abdomen, viscera, and 
genitourinary system were clinically normal, and a pelvic 
examination was negative.

In a March 1973 treatment note, the examiner indicated that 
the veteran's history suggested possible endometriosis, but 
there was no evidence of such on pelvic examination, which 
was normal.  The examiner prescribed Norinyl, an oral 
contraceptive.  A May 1973 treatment note shows that the 
veteran presented with complaints of sunburn, vomiting, and 
diarrhea; she reported that she was taking birth control 
pills for endometriosis.  She said she was currently 
menstruating and had a history of menstrual cramps.  On 
examination, there was bilateral lower quadrant tenderness; 
the diagnostic impression was menstrual symptoms.  A June 
1973 treatment note shows that the veteran reported lower 
abdominal pain on the left side associated with her menstrual 
period.  A July 1973 note shows that the veteran complained 
of pain, with little improvement while taking Norinyl.  A 
pelvic examination was normal, with no evidence of possible 
endometriosis.  The examiner noted that a laparoscopy might 
be indicated.

An August 1973 treatment note shows that the veteran reported 
a slight amount of discharge and a history of left lower 
quadrant pain.  She also reported breakthrough bleeding while 
taking Norinyl.  On examination in September 1973, a 
gynecological examination was normal, with no evidence of 
endometriosis.  In October 1973, the veteran presented with 
complaints of one episode of breakthrough bleeding, and of 
left lower quadrant pain which usually occurred  
premenstrually, typically followed by severe menstrual 
cramps.  The diagnostic impression was a normal gynecological 
examination.  A November 1973 treatment note indicated that 
the veteran had another episode of breakthrough bleeding 
while taking Norinyl; the examiner indicated that such 
medication would be discontinued and replaced with Ovulen.  
In March 1974, the veteran was treated for complaints of 
abdominal cramping, vomiting, dizziness, and syncope; she 
noted that she began to menstruate that day.  The diagnostic 
assessment was syncope secondary to menses.

A June 1974 treatment note shows that the veteran reported a 
two-week history of severe left quadrant pain.  The examiner 
noted that the veteran was three months pregnant.  On 
examination, the veteran was very tender.  The diagnostic 
impression was a questionable ovarian cyst versus a 
questionable ectopic pregnancy.  The veteran was referred for 
an obstetrics and gynecology consultation.  Subsequent 
service medical records are negative for endometriosis.

By a letter dated in October 1984, the veteran submitted a 
claim for service connection for a miscarriage and for a 
hysterectomy; she stated that she was pregnant during her 
last months of military service, and that she was 
continuously hemorrhaging at that time.  She said that after 
service, she gave birth to two children and then had a 
hysterectomy.

In a January 1985 decision, the RO denied service connection 
for a hysterectomy.  The veteran was notified of this 
decision in January 1985 and she did not appeal.

The first post-service medical evidence of endometriosis is 
dated in 1988.  Private medical records from Dr. R. Cates 
dated in 1988 reflect treatment for complaints of abdominal 
pain.  A January 1988 treatment note indicates a diagnosis of 
questionable endometriosis.  Later that month, Dr. Cates 
diagnosed chronic pelvic pain and an ovarian cyst, and 
recommended a bilateral oophorectomy.

Private medical records from North Park Hospital dated in 
September 1988 reflect that the veteran was treated for 
injuries received in a motor vehicle accident.  A 
computerized tomography study of her abdomen was unremarkable 
with no abnormalities.

Private medical records from Dr. R. Schamp, Dr. G. Ferris, 
and Dr. R. Donaldson dated from 1988 to 1991 reflect 
treatment for orthopedic and psychiatric complaints, and are 
negative for endometriosis.  A December 1989 nursing note 
from Dr. Schamp's office shows that the veteran reported a 
history of endometrial cancer two years previously, and 
presented for follow-up.

VA medical records dated from 1989 to 1996 reflect treatment 
for a variety of conditions, including back pain, a shoulder 
disorder, migraine headaches, depression, and conversion 
hysteria.  A September 1995 consultation report shows that 
the veteran complained of chronic abdominal pain and reported 
a history of endometrial cancer.  The examiner noted that a 
computed axial tomography scan was nonspecific, and 
recommended a colonoscopy.  In an October 1995 letter, a 
doctor from a VA endocrinology clinic noted that the veteran 
reported a history of endometrial cancer which led to a 
hysterectomy in 1978 and a bilateral oophorectomy in 1988.  
The doctor noted that the veteran's medical records were not 
available, and questioned whether the veteran might 
previously have had endometriosis rather than endometrial 
cancer.  

In October 1995, the veteran submitted a claim for service 
connection for endometriosis.  She asserted that she was 
treated for this disorder in 1973, during service.  She also 
reported treatment (for unspecified conditions) at Enlanger 
Hospital in 1978, Rome Hospital in 1988, and at VA Medical 
Centers (VAMCs).

An October 1995 VA outpatient treatment record shows that the 
veteran complained of abdominal pain; the examiner indicated 
that the diagnostic assessment was diffuse lower abdominal 
pain, probably secondary to irritable bowel syndrome, but 
endometriosis was a possibility.  The veteran was referred 
for a gynecological consult.

By a letter to the veteran dated in November 1995, the RO 
requested that she provide information (including addresses) 
regarding the providers who treated her for endometriosis, as 
well as authorizations for release of information.  The 
veteran did not respond to this letter.

A November 1995 VA outpatient treatment record shows that the 
veteran reported a history of endometrial cancer and 
complained of constant pain.  The examiner diagnosed chronic 
lower abdominal/pelvic pain, and indicated that that he 
doubted there was intra-abdominal endometrial pathology, but 
planned a pelvic ultrasound.

At a December 1995 VA gynecological examination, the veteran 
reported that she had a total abdominal hysterectomy in 1987 
and a bilateral salpingo-oophorectomy in 1988.  She also 
reported that she underwent two caesarian sections.  She 
denied any current complaints.  On examination, the examiner 
indicated that a pelvic examination was within normal limits, 
and there were no masses or tenderness.  The diagnosis was a 
routine gynecological examination.

A March 1996 VA treatment note indicates that the veteran was 
status post total abdominal hysterectomy for endometriosis 
and a bilateral salpingo-oophorectomy for same, had a 
questionable history of endometrial cancer, and was status 
post a violent rape with chronic abdominal pain.  The 
differential diagnoses were adhesions, versus endometriosis, 
versus post-traumatic stress-induced pain secondary to rape.  
The examiner noted that an ultrasound and a gastrointestinal 
X-ray study were negative, and opined that the veteran could 
be a candidate for an operative/diagnostic laparoscopy.  A 
May 1996 social work progress note indicates that the veteran 
was admitted with a diagnosis of endometriosis, but surgery 
was postponed pending a cardiac work-up.

By a statement dated in June 1996, the veteran's 
representative asserted that she was treated for 
endometriosis at Carswell Air Force Base Hospital "as a 
veteran and a civilian."

At an April 1997 RO hearing, the veteran testified that she 
was treated for endometriosis during military service.  She 
stated that she had a miscarriage in July 1974, and that a 
doctor at Carswell Air Force Base told her that the 
miscarriage was due to endometriosis.  She said that she was 
then treated for endometriosis at Erlanger Hospital in 
Chattanooga, Tennessee, where she had a dilation and 
curettage.  She said that doctors at that hospital told her 
that her endometriosis was so severe that they recommended a 
hysterectomy.  She said she had a hysterectomy at that 
facility in 1978 as a result of her endometriosis, which 
caused a cyst.  She stated that in 1988, at Floyd Medical 
Center in Rome, Georgia, she had a salpingo-oophorectomy due 
to endometriosis, and that her doctor told her the 
endometriosis could recur.  She said she had been treated for 
severe abdominal pain at the Altoona VAMC beginning in 
January 1991.  She said a VA doctor told her that her 
endometriosis could recur.  The veteran's representative 
stated that the veteran was planning to obtain post-service 
medical evidence relating to her claim for service connection 
for endometriosis.

In April 1997, the RO wrote to the National Personnel Records 
Center (NPRC) and requested all medical records relating to 
the veteran from the regional hospital at
Carswell Air Force Base, dated during her service and until 
August 1974.  

In a May 1997 memorandum, the NPRC indicated that there were 
no additional medical records relating to the veteran.

In May 1997, the veteran submitted an authorization for 
release of information, and stated that she was treated at 
Erlanger Hospital from November 1974 to December 1979, for 
miscarriages and endometriosis, and was given a hysterectomy.

By a letter dated in July 1997, an employee of Erlanger 
Medical Center indicated that there were no medical records 
relating to the veteran.

VA outpatient treatment records dated from 1997 to 1998 
reflect treatment for a variety of conditions.  An August 
1997 VA progress note indicate that the veteran had a history 
of endometriosis with a negative laparoscopy in June 1996.  
The examiner opined that the veteran's chronic pelvic pain 
syndrome was most likely due to adhesions found in June 1996, 
since there was no other anatomical reason for her symptoms.  
Hormone replacement therapy was initiated.  A February 1998 
note shows that the veteran had a past medical history 
significant for a number of conditions, including 
endometriosis and chronic pelvic pain, with no current 
complaints relating to endometriosis.  The examiner indicated 
that the veteran's chronic pelvic pain continued to be well-
managed.  Subsequent VA medical records reflect treatment for 
various conditions and note a prior medical history of 
endometriosis.

At an August 1999 Board videoconference hearing, the veteran 
reiterated many of her assertions.  She testified that during 
service doctors told her she had severe endometriosis.  She 
stated that after service she had several miscarriages, then 
two live births, and then had a hysterectomy in 1978, and 
that she currently had residuals from endometriosis.  She 
stated that she had severe pain, and that such pain had 
persistent even though she had adhesions removed.  She stated 
that she planned to submit additional evidence regarding her 
claim, specifically, medical records from Erlanger Medical 
Center.  She said that such records would show that she had 
endometriosis within the first year after separation from 
service.  However, no additional evidence was received from 
the veteran.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran claims service connection for endometriosis which 
she asserts was incurred during military service.   Her claim 
presents the threshold question of whether she has met her 
initial burden of submitting evidence to show that her claim 
is well grounded, meaning plausible.  If she has not 
presented evidence that her claim is well grounded, there is 
no duty on the part of the VA to assist her with her claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Service medical records from the veteran's 1972-1974 period 
of active duty reflect that in March 1973, the examiner 
indicated that her history suggested possible endometriosis, 
but there was no evidence of such on pelvic examination, 
which was normal.  In July 1973, a pelvic examination was 
normal, with no evidence of possible endometriosis.  In 
September 1973, a gynecological examination was normal, with 
no evidence of endometriosis.  The service medical records 
are negative for a diagnosis of chronic endometriosis. 

The Board notes that the post-service medical records reflect 
diagnoses of "questionable" endometriosis (as well as 
differential diagnoses which include endometriosis), and note 
that the veteran had a history of endometriosis, but none of 
the records reflects a clear diagnosis of current 
endometriosis.  The first post-service medical evidence 
relating to endometriosis is dated in 1988, when a private 
physician, Dr. Cates, diagnosed questionable endometriosis.  
Later that month he diagnosed chronic pelvic pain and an 
ovarian cyst, and recommended a bilateral oophorectomy.  
Subsequent medical records are negative for endometriosis 
until October 1995, when a VA doctor noted that the veteran 
reported a history of endometrial cancer, and questioned 
whether the veteran might have had endometriosis rather than 
endometrial cancer.  In October 1995, a VA examiner indicated 
that the diagnostic assessment was diffuse lower abdominal 
pain, probably secondary to irritable bowel syndrome, but 
said that endometriosis was a possibility.  At a December 
1995 VA gynecological examination, the examiner indicated 
that a pelvic examination was within normal limits, and there 
were no masses or tenderness.  The diagnosis was a routine 
gynecological examination.  In March 1996, a VA doctor 
indicated the following differential diagnoses:  adhesions, 
versus endometriosis, versus post-traumatic stress-induced 
pain secondary to rape. An August 1997 VA progress note 
indicate that the veteran had a history of endometriosis with 
a negative laparoscopy in June 1996.  The examiner opined 
that the veteran's chronic pelvic pain syndrome was most 
likely due to adhesions found in June 1996, since there was 
no other anatomical reason for her symptoms.  Subsequent VA 
medical records reflect treatment for various conditions and 
note a prior medical history of endometriosis.

Even assuming that the veteran now has endometriosis, such is 
not shown in service or for many years later.  For the 
service connection claim to be well grounded, there would 
have to be competent medical evidence linking the current 
condition to service, but no such medical nexus evidence has 
been submitted.  Caluza, supra.

The veteran has asserted that she incurred endometriosis 
during her period of active service.  As a layman, she is not 
competent to render an opinion regarding diagnosis or 
etiology and her statements do not serve to make her claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

As the veteran has not submitted competent medical evidence 
linking any current endometriosis with service, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for endometriosis is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

